                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION


JARED ANDREWS,                                                                             Plaintiff,

v.                                                            Civil Action No. 3:18-cv-P606-DJH

SCOTT JORDAN,                                                                            Defendant.

                                            * * * * *

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Jared Andrews filed the instant pro se 42 U.S.C. § 1983 action proceeding

in forma pauperis. Plaintiff filed an original complaint naming as Defendants Scott Jordan, the

Warden of Luther Luckett Correctional Complex (LLCC), and John Does 1 and 2. The

complaint was not filed on the Court’s approved § 1983 complaint form. By prior Order

(DN 10), the Court directed Plaintiff to file an amended complaint on the Court-approved § 1983

complaint form. The Court directed Plaintiff to “include all claims he wishes to assert, state all

facts relevant to his claims, and name as Defendants all individuals whom he believes violated

his rights[]” and informed him that the amended complaint would supersede the original

complaint.

       Plaintiff’s amended complaint names only Defendant Jordan in the portion of the

complaint form where Defendants are to be listed. Therefore, the Court construes Defendant

Jordan as the only Defendant in this case. IT IS ORDERED that John Does 1 and 2 are

DISMISSED as parties to this case.

       The amended complaint is now before the Court for initial screening pursuant to

28 U.S.C. § 1915A. For the reasons stated below, the Court will dismiss the action upon

screening.
                                                    I.

        Plaintiff, a convicted inmate now housed in the Northpoint Training Center, sues

Defendant Jordan in his individual and official capacities. Plaintiff states that while housed at

the LLCC he was taking a shower. He states, “During the course of my shower two correctional

officers were videotaping me. They were making fun of my genital area and made me feel

uncomfortable.” He maintains that he reported the incident and went through the grievance

process. He asserts, “To the present day nothing has been done about the situation and the

commissioner with the Dept. of Corrections stated they videotaped me in the shower. I have

been having low self esteem and in which has messed with my mind.”

        As relief, Plaintiff seeks compensatory and punitive damages and injunctive relief.

                                                   II.

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint



                                                    2
in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a

claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                                 III.

       The Court construes the amended complaint as alleging a § 1983 claim for violation of

Plaintiff’s Fourth Amendment right to privacy against Defendant Jordan in his official and

individual capacity.




                                                  3
                                    A. Official-capacity claim

       With regard to Plaintiff’s official-capacity claim against Defendant Jordan,

“[o]fficial-capacity suits . . . ‘generally represent [] another way of pleading an action against an

entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166 (1985) (quoting

Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)). Defendant Jordan

is a state employee or official. A claim brought against a state employee in his official capacity

is deemed a claim against the Commonwealth of Kentucky. See Kentucky v. Graham, 473 U.S.

at 166. A state official sued in his official capacity for monetary damages is not a “person[]”

subject to suit under § 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

Further, the Eleventh Amendment acts as a bar to a claim for monetary damages against a state

employee or officer sued in his official capacity. Kentucky v. Graham, 473 U.S. at 169.

Therefore, Plaintiff’s official-capacity claim against Defendant Jordan for monetary damages

must be dismissed for failure to state a claim upon which relief may be granted and for seeking

monetary relief from a Defendant who is immune from such relief.

       Plaintiff also seeks injunctive relief in the form of “remand from their job[,]” which the

Court construes as seeking a reprimand or termination of unnamed employees. The Court,

however, does not have the authority to grant this type of relief under § 1983. See, e.g., Theriot

v. Woods, No. 2:09-cv-199, 2010 U.S. Dist. LEXIS 14253, at *10-11 (W.D. Mich. Feb. 18,

2010) (holding that requesting injunctive relief in the form of ordering the firing of defendants is

“frivolous,” “entirely improper,” and “not available under 42 U.S.C. § 1983” and that the court

“has no authority under 42 U.S.C. § 1983 to . . . terminate the employment of [the defendants]”);

see also Ross v. Reed, No. 1:13-cv-143, 2013 U.S. Dist. LEXIS 44697, at *5-6 (S.D. Ohio

Mar. 5, 2013) (“The Court has no authority under § 1983 to direct the . . . police department to



                                                  4
initiate any disciplinary proceedings against its employees.”); Leek v. Thomas, No. 09-3036-

SAC, 2009 U.S. Dist. LEXIS 39406, at *9 (D. Kan. May 8, 2009) (“[P]laintiff’s requests for

disciplinary action against defendants and for defendants to be fired from their State employment

are beyond the authority of this court and therefore are not proper requests for relief in this

action.”). Therefore, Plaintiff’s official-capacity claim against Defendant Jordan for injunctive

relief must also be dismissed for failure to state a claim upon which relief may be granted.

                                      B. Individual-capacity claim

        Plaintiff also sues Defendant Jordan in his individual capacity. While the Court has a

duty to construe pro se complaints liberally, Plaintiff is not absolved of his duty to comply with

the Federal Rules of Civil Procedure by providing Defendant with “fair notice of the basis for

[his] claims.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002). Federal Rule of Civil

Procedure 8(a) requires a pleading to contain “a short and plain statement of the claim showing

that the pleader is entitled to relief[.]” To state a claim for relief, Plaintiff must allege how

Defendant is accountable because he was personally involved in the acts about which he

complains. See Rizzo v. Goode, 423 U.S. 362, 375-76 (1976). The complaint fails to state how

Defendant Jordan was personally involved in the events giving rise to the claims and therefore

fails to state a claim against him.

        Moreover, to the extent that Plaintiff sues Defendant Jordan based on his supervisory role

as Warden of LLCC, the claim must still be dismissed. The doctrine of respondeat superior, or

the right to control employees, does not apply in § 1983 actions to impute liability onto

employers or supervisors. Monell, 436 U.S. at 691; Taylor v. Mich. Dep’t of Corr., 69 F.3d 76,

80-81 (6th Cir. 1995); Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984).




                                                   5
        Accordingly, Plaintiff’s individual-capacity claim against Defendant Jordan will be

dismissed for failure to state a claim upon which relief may be granted.

        For the foregoing reasons, the Court will enter a separate Order of dismissal.

Date:    April 10, 2019




                                                        David J. Hale, Judge
                                                     United States District Court

cc:     Plaintiff, pro se
        Defendant Jordan
4415.010




                                                 6
